SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

545
KA 12-00570
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

TIMOTHY ANDREWS, ALSO KNOWN AS TIMOTHY A.
ANDREWS, ALSO KNOWN AS TIMOTHY AARON ANDREWS,
DEFENDANT-APPELLANT.


BRIDGET L. FIELD, ROCHESTER, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered March 12, 2012. The judgment convicted
defendant, upon his plea of guilty, of attempted burglary in the
second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:    April 26, 2013                         Frances E. Cafarell
                                                   Clerk of the Court